Citation Nr: 9923470	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
service-connected post-operative right knee 
chondromalacia.

2. Entitlement to an initial compensable evaluation for 
service-connected post-operative left knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, her ex-husband, and her fiancée 





ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1985 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1991 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for post-operative 
chondromalacia of both knees, both with a noncompensable 
evaluation, effective from April 1, 1991.  In July 1995, the 
veteran's claims file was transferred to the Los Angeles, 
California, RO for further adjudication.  

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal on the issue of service 
connection for a seizure disorder as well.  By rating 
decision in May 1993, the RO granted service connection for a 
seizure disorder with a 10 percent evaluation, effective from 
April 1, 1991.  

The May 1993 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for a seizure disorder.  As the veteran 
did not express disagreement with the "down-stream" issue 
of the percentage evaluation assigned, such matter is not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. 
Cir. 1997); see also Holland v. Gober, 10 Vet. App. 433, 435 
(1997) (per curiam).





FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. Current clinical findings show the veteran's post-
operative right knee chondromalacia is manifested by 
subjective complaints of pain, and examination has 
demonstrated normal range of motion, normal strength, and 
no instability, crepitation, or swelling.  

3. The veteran's post-operative left knee chondromalacia is 
manifested by reports of instability.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
service-connected post-operative right knee chondromalacia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1998).

2. The criteria for an initial compensable evaluation of 10 
percent for service-connected post-operative left knee 
chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show complaints of 
bilateral knee pain in May 1988 after falling while playing 
softball.  In March 1990, X-ray examination showed early mild 
degenerative joint disease of the knees bilaterally.  Service 
medical records showed surgery to both the right and left 
knee during active service.  

A VA fee-basis orthopedic examination was conducted in April 
1991.  The veteran complained of occasional knee buckling 
with minor pain.  A history of bilateral lateral release and 
left patellar shaving was noted.  The examiner noted mild 
bilateral genu valgum and bilateral arthroscopic scars.  The 
knees were stable with full range of motion.  The examiner 
reported mild patellar snap on the left, but no crepitation.  
Bilateral X-ray revealed no definite abnormalities.  The 
physician stated that it was apparent that the veteran had 
patellar pain or subluxations secondary to genu valgum and 
contracted lateral retinaculum with improvement following 
lateral release bilaterally and patellar shaving on the left.  

In her VA Form 9, substantive appeal, received in October 
1992, the veteran stated that there was no strength in either 
knee and she experienced grinding in both knees.  

At a hearing before an RO hearing officer in March 1993, the 
veteran testified that sometimes her knees would "just sort 
of go out."  Transcript, p. 8.  She stated that she could 
not run, jump, or squat, and had difficulty climbing and 
standing for extended periods.  Transcript, p. 8.  The 
veteran testified that the range of motion of her knees was 
good, but there was a definite loss of strength.  
Transcript, p. 9.  

A VA fee-basis orthopedic consultation was conducted in 
November 1993.  The veteran reported that her left knee was 
noisy and uncomfortable and there were some days on which she 
could not use the left knee normally.  Physical examination 
showed fairly normal gait, with some tendency to withhold 
normal swing of the left knee.  The examiner noted mild 
bilateral genu valgus.  


Examination of the left knee revealed an irregular scar in 
the infrapatellar region with tenderness beneath and 
involving the infrapatellar tendon, and marked patellar 
crepitus.  The left thigh was almost one centimeter deficient 
in size compared with the right.  Range of motion was normal, 
although full flexion was uncomfortable.  The examiner 
reported that the right knee was normal.  Bilateral knee X-
ray examinations revealed no evidence of fracture, 
dislocation, or osseous or joint abnormality.  The examiner 
stated that the veteran had clinical evidence of 
chondromalacia of the patellofemoral articulation with 
infrapatellar tendonitis.  

A VA examination for the veteran's seizure disorder in 
January 1997 noted no left knee tenderness, edema, or 
erythema.  Left thigh flexion and extension motor strength, 
left lower leg flexion and extension motor strength, and left 
ankle dorsiflexion and plantar flexion motor strength were 
noted to be 60 percent of normal.  The examiner stated that 
the impaired leg strength was believed to be secondary to the 
persistent left knee pain.  

A VA examination for joints was conducted in November 1997.  
The examiner stated that chondromalacia patella was believed 
to be the cause of the veteran's left knee instability, 
intermittent left knee pain, and impaired left lower 
extremity strength.  X-ray examination in February 1997 
revealed a possible small left knee joint effusion, but no 
other abnormalities.  The examiner stated that following 
a right knee lateral release in 1990, the veteran was free of 
right leg pain.  The examiner noted that chondromalacia 
patella of the right knee was believed to be the cause of the 
veteran's previous right lower extremity pain.  Right knee X-
ray examination of February 1997 was normal.  

An independent medical evaluation was conducted in September 
1998.  The veteran reported complaints of dull aching pain of 
both knees, with associated swelling, worsened by prolonged 
standing.  Range of motion testing of the knees revealed 
flexion/extension of 0-135 degrees bilaterally, with no 
effusion, instability, or tenderness noted.  The examiner 
noted that normal range of motion of flexion/extension was 0-
135 degrees.  The examiner noted 5/5 strength in the 
quadriceps and hamstrings bilaterally.  Measurement revealed 
the veteran's left leg was between .5 and 1.5 inches smaller 
than the right.  The physician reported a diagnosis bilateral 
knee chondromalacia, post lateral release.  


Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

In the instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  The Court has held that a claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
provide that degenerative arthritis (5010, traumatic 
arthritis) established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The normal range of motion of the knee is set out as 0 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II (1998).

In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97.

Recurrent subluxation or lateral instability of the knee is 
entitled to a rating of 10 percent for slight impairment, a 
20 percent for moderate impairment, and a 30 percent for 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of the flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of a leg to 
45 degrees warrants a 10 percent evaluation.  Limitation of 
flexion of a leg to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of the extension of the leg to 5 degrees warrants 
a noncompensable evaluation.  Limitation of extension of a 
leg to 10 degrees warrants a 10 percent evaluation.  
Limitation of extension of a leg to 15 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Right Knee Chondromalacia

The evidence of record does not show any current limitation 
of motion, instability, or subluxation of the right knee.  
The Board has considered the criteria under 38 C.F.R. §§ 
4.40, 4.45.  In this regard, while the veteran has complained 
of pain, the examinations of record have demonstrated no 
evidence or clinical pathology of functional loss due pain, 
limitation of motion, weakness, arthritis on x-ray, etc. 
which would permit assignment of a compensable evaluation 
under these criteria.  Examinations in April 1991, November 
1993, November 1997, and September 1998 found a normal right 
knee.  No limitation of motion which would warrant assignment 
of a compensable evaluation under either diagnostic code 5260 
or 5261 has been shown by the evidentiary record.  

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 


However, VA regulations require a finding of dysfunction due 
to pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. §§ 4.40, 4.45; Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).  The Board finds that the evidence 
preponderates against a compensable evaluation for service-
connected post-operative right knee chondromalacia.

Left Knee Chondromalacia

On all examinations of record, the veteran's left knee range 
of motion was normal, although discomfort was noted on full 
flexion in November 1993.  The veteran testified that she did 
not have a limitation of motion.  The Board finds that the 
evidence preponderates against an evaluation for limitation 
of motion of the left knee.

However, the VA examiner in November 1993 noted marked 
patellar crepitus, and the VA examiner in January 1997 
reported impaired left leg strength secondary to persistent 
left knee pain.  Also, the VA examiner in November 1997 
reported left knee instability, intermittent left knee pain 
and impaired left lower extremity strength, secondary to 
chondromalacia patella.  On examination in January 1997, the 
veteran's left leg strength was noted to be only 60 percent 
of normal.  

Although the physician in September 1998 noted normal range 
of motion and strength, the veteran's left leg was smaller 
than the right leg by at least 0.5 inches at all 
measurements.  The evidence is in some conflict as to the 
presence and extent of left knee instability.  With 
resolution of reasonable doubt, it is concluded that there 
has been and is some instability of the left knee, slight in 
nature, to support a grant on an initial compensable 
evaluation of 10 percent under diagnostic code 5257.  In the 
absence of moderate recurrent subluxation or lateral knee 
instability, assignment of the next higher evaluation of 20 
percent is not warranted.

The Board has considered the criteria under 38 C.F.R. §§ 
4.40, 4.45, but notes there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, arthritis by x-ray, etc., which would 
permit assignment of a higher evaluation for disablement not 
already contemplated in the current 10 percent disability 
evaluation.

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's bilateral knee 
chondromalacia, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that a staged rating is not appropriate.


ORDER

Entitlement to an initial compensable evaluation for post-
operative right knee chondromalacia is denied.

Entitlement to an initial evaluation of 10 percent for post-
operative left knee chondromalacia is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

